This is an action to recover damages for physical injury caused by the alleged negligence of the defendant in failure to keep one of its streets in proper repair and sufficiently lighted.
At the close of the plaintiff's evidence, on motion of the defendant, there was judgment of nonsuit, and the plaintiff excepted and appealed.
We have carefully examined the evidence and are of opinion that giving it the most favorable construction for the plaintiff, there is no evidence of negligence unless we hold that maintaining a drainway 15 or 18 inches deep, in an unfrequented section of the city, which was then being developed, without further description as to how it is constructed, which runs across the street and is covered by a bridge a greater part of the distance, itself establishes negligence, which we cannot do.
Affirmed.